  Case 1:20-cv-03935-VM Document 6 Filed 03/02/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                       3/2/2021
-----------------------------------X
THOMAS GILES,                      :
                                   :
                    Plaintiff,     :    20 Civ. 3935 (VM)
                                   :
     - against -                   :    ORDER
                                   :
L&L TRAVEL ENTERPRISES,            :
                                   :
                    Defendant.     :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

     A review of the Docket Sheet for this action indicates

that there has been no record of any proceedings or filings

of any papers or correspondence with the Court since May 26,

2020. At that time an affidavit of service was filed. (See

Dkt. No. 4.) Accordingly, it is hereby

     ORDERED that the above-named Plaintiff inform the Court,

within thirty (30) days of the date of this Order, concerning

the status of this action and their contemplation with regard

to any further proceedings. In the event no timely response

to this Order is submitted, the Court may dismiss the action

without further notice for lack of prosecution.

SO ORDERED.

Dated:    New York, New York
          2 March 2021
